DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 9/20/2021. Claims 1-20 are currently pending. The earliest effective filing date of the present application is 6/20/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, 9, 11, 13-17, and 19, are rejected under 35 U.S.C. 103 as being unpatenable by JP 2014/241170A 0206111 to Endo (“Endo”) in view of U.S. Pat. Pub. No. 2015/0356522 to Matsumoto (“Matsumoto”).

5.	With regards to claim 1 (Similarly claim 11), Endo disclosed the limitations of, 
a point of sales (POS) terminal configured to generate and issue receipt data for a transaction (See [0013] discussing the POS system as a commodity sales data processing system.); 
an information processing apparatus (.) including 
a display (See [0018] discussing the components of the handy terminal including a display device.), 
a memory (See [0018] discussing the components of the handy terminal including ROM and RAM.), 
a first communication interface (See [0018] discussing the components of the handy terminal including a wireless communication unit.), 
a first processor(See [0018] discussing the components of the handy terminal including a central processing unit.); and 
a printer that is physically separate from the POS terminal including a printing unit (See Fig. 1 depicting the separation of the handy terminal, the portable printer, and the POS terminal and [0015]-[0018] discussing the communication and function relationships between the , 
a second communication interface configured to communicate with the POS terminal (See [0026] discussing the wireless communication unit of the portable printer and [0016] discussing the server, portable printer, handy terminal, and the portable printer all being able to communicate with each other via the communication network.), 
a third communication interface configured to communicate with the information processing apparatus via the first communication interface (See [0076]-[0077] discussing the wireless communication unit of the handy terminal sending information to the portable terminal.), and 
a second processor configured to, after the receipt data is received from the POS terminal via the second communication interface (See [0016] discussing the server, portable printer, handy terminal, and the portable printer all being able to communicate with each other via the communication network and [0077] discussing CPU 2a of the portable printer  controlling the printing device 2d of the portable printer to be printed upon paper.), 
when the request is not received, control the printing unit to print a receipt based on the received receipt data (See [0077] discussing CPU 2a of the handy terminal transmitting information to the printing device 2d of the portable printer to be printed upon paper.), 
Endo is silent on the limitations of,
when a request for transmission is received from the information processing apparatus via the third communication interface, generate electronic receipt data including character strings indicating details of the transaction based on the received receipt data, and control the third communication interface to transmit the generated electronic receipt data to the information processing apparatus, and 
wherein the first processor is configured to 
upon receipt of the electronic receipt data from the printer, determine one of predetermined categories for each of the character strings and store each character string in association with the determined category thereof in the memory, and 
upon receipt of a request for one of the predetermined categories, generate a screen to be displayed on the display, that indicates one or more character strings associated with the requested category.
However, Matsumoto teaches at [0051] that it would have been obvious to one of ordinary skill in the data management art to include the ability to when a request for transmission is received from the information processing apparatus via the third communication interface, generate electronic receipt data including character strings indicating details of the transaction based on the received receipt data, and control the third communication interface to transmit the generated electronic receipt data to the information processing apparatus (See [0034]-[0036]discussing based on the transmission code of the electronic receipt specifies a destination like i.e. mobile terminal (7) through network (N5).), assign a category based on data (See [0051] assigning categories to data from the POS terminal.), store the category with the character codes (See [0051] discussing the storing of different codes and categories to identify the receipt data.), and upon receipt of a request for one of the predetermined categories, generate a screen to be displayed on the display, that indicates one or more character strings associated with the requested category (See [0048] discussing the outputting of the code symbol to be displayed on the terminal.).
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability to when a request for transmission is received from the information processing apparatus via the third communication interface, generate electronic receipt data including character strings indicating details of the transaction based on the received receipt data, and control the third communication interface to transmit the generated electronic receipt data to the information processing apparatus assign a category based on receipt data and store the category with the character codes, and upon receipt of a request for one of the predetermined categories, generate a screen to be displayed on the display, that indicates one or more character strings associated with the requested category, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce paper usage, and more efficient on time (Matsumoto [0004]).  
	
With regards to claim 3 (Similarly claim 13), Endo disclosed the limitations of, 
wherein each of the first and third communication interfaces is a wireless communication interface (See [0015]-[0016] discussing the handy terminal, the portable printer and the POS terminal communicating through the wireless access point.).

7.	With regards to claim 4 (Similarly claim 14), Endo is silent on the limitations of, 
wherein the wireless communication interface is a circuit configured to communicate in accordance with a near field communication standard 
However, Matsumoto teaches at [0146] that it would have been obvious to one of ordinary skill in the POS art to include the ability to communicate between devices using near field communication standards (See [0146] discussing the use of near field communications or Bluetooth® between devices.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability to communicate between devices using near field communication standards, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce paper usage, and more efficient on time (Matsumoto [0004]).

8.	With regards to claim 5 (Similarly claim 15), Endo is silent on the limitations of, 
wherein the character strings include one or more names of items purchased in the transaction.
However, Matsumoto teaches at [0073] that it would have been obvious to one of ordinary skill in the data management art to include the ability to the ability for the string to include name of the purchased items (See [0073] discussing the code being equivalent to the name.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability to the ability for the string to include name of the purchased items, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce 

9.	With regards to claim 6 (Similarly claim 16), Endo is silent on the limitations of, 
wherein the strings further include prices of the purchased items.
However, Matsumoto teaches at [0073] that it would have been obvious to one of ordinary skill in the data management art to include the ability to the ability for the string to include prices of the purchased items (See [0073] discussing the code and the price being part of the merchandise data). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability for the string to include prices of the purchased items, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce paper usage, and more efficient on time (Matsumoto [0004]).  

10.	With regards to claim 7 (Similarly claim 17), Endo is silent on the limitations of, 
wherein the screen indicates the names and prices of the purchased items associated with the requested category.
However, Matsumoto teaches at [0047] that it would have been obvious to one of ordinary skill in the data management art to include the ability for the screen indicates the names and prices of the purchased items associated with the requested category (See [0047] discussing the displaying of price and product name). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability for the screen indicates the names and prices of the purchased items associated with the requested category, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce paper usage, and more efficient on time (Matsumoto [0004]).  

With regards to claim 9 (Similarly claim 19), Endo is silent on the limitations of,
wherein the information processing apparatus is a smart phone .
However, Matsumoto teaches at [0036] that it would have been obvious to one of ordinary skill in the POS art to include the information processing apparatus is a smart phone (See [0036] discussing the mobile terminal as a smart phone.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the information processing apparatus is a smart phone, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to interact with the electronic receipt system (Matsumoto [0036]).  


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious by Endo in view of Matsumoto, to further view of U.S. Pat. Pub. No. 2003/016388 to Beane (“Beane”).

13.	With regards to claim 2 (Similarly claim 12), Endo is silent on the limitations of,
wherein the memory stores previous electronic receipt data that have been previously received from the printer, and 
the screen further indicates one or more character strings included in the … electronic receipt data and associated with the requested category.
However, Matsumoto teaches at [0047] that it would have been obvious to one of ordinary skill in the data management art to include the ability for the memory to store electronic receipt data that have been previously received from the printer (See [0033]-[0034] discussing the database storing all receipts with correlating membership data.) and for the screen further indicates one or more character strings included in the electronic receipt data and associated with the requested category (See [0051] discussing the displaying of the code and different purchase information.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo to include the ability for the memory to store previous electronic receipt data that have been previously received from the printer and for the screen further indicates one or more character strings included in the electronic receipt data and associated with the requested category, as disclosed by Matsumoto. One of ordinary skill in the art would have been motivated to make this modification in order to conveniently allow customer to display a receipt on their device, reduce paper usage, and more efficient on time (Matsumoto [0004]).  
Endo and Matsumoto are silent on the limitations of,
previous electronic receipt data
However, Beane teaches at [0044] that it would have been obvious to one of ordinary skill in the POS art to include the ability to use previous electronic receipt data (See [0044] discussing the generating and displaying in an orderly fashion past customer orders.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Endo and Matsumoto to include previous electronic receipt data, as disclosed by Beane. One of ordinary 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious by Endo in view of Matsumoto, to further view of White and Ramesh (“White”).1

15.	With regards to claim 8 (Similarly claim 18), Endo and Matsumoto are silent on the limitations of,
wherein the memory stores a pattern matching database that stores information about the predetermined categories in association with character strings, and 
the first processor is configured to search the pattern matching database to determine the category of each of the character strings.
However, White teaches at [p. 100-103] that it would have been obvious to one of ordinary skill in the data management art to include the ability to store a pattern matching database and to process data against the database (See [p. 100-103] discussing the use of an image database and processing data against it to find a match. See specifically [p. 103] “The complexity of our query processing algorithm over a database with respect to the number of images N is 0(N), since the signature of each image is examined for every query.”).
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Endo and Matsumoto to include the ability to store a pattern matching database and to process data against the database, as disclosed by White. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency in data processing (White [p. 98]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious by Endo in view of Matsumoto, to further view of U.S. Pat. Pub. No. 2002/0017564 to Larson et al. (“Larson”).

17.	With regards to claim 10 (Similarly claim 20), Endo and Matsumoto are silent on the limitations of, 
wherein the second processor is configured to determine that the request for transmission is not received when a timer expires after receiving the receipt data from the POS terminal.
However, Larson teaches at [0128] that it would have been obvious to one of ordinary skill in the receipt art to include the processor is configured to determine that the request for transmission is not received when a timer expires after receiving the data from the terminal (See [0128] discussing using service terminal printing a receipt after determine a walkaway-item was removed based on a timer expiring.). 
Therefore, it would have been obvious for one of ordinary skill in the receipt art before the effective filing date of the claimed invention to have modified the teachings of Endo and Matsumoto to include the ability to use a timer to print a receipt, as disclosed by Larson. One of ordinary skill in the art would have been motivated to make this modification in order to determine if the user is a member (Larson [0007]).

Response to Arguments
20.	Applicant’s arguments, see Remarks, filed 9/20/2021, with respect to Claim Objections have been fully considered and are persuasive. The Objection of Claims 2 and has been withdrawn. 

21.	Applicant’s arguments, see Remarks, filed 9/20/2021,with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo and Matsumoto for claims 1, 3-7, 9, 11, 13-17, and 19; Endo, Matsumoto, and Beane for claims 2 and 12; Endo, Matsumoto, and White for claims 8 and 18; Endo, Matsumoto, and White for claims 8 and 18; and Endo, Matsumoto, and Larson for claims 10 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 White, D. A., & Ramesh, J. C. (1997, January 15). Image GREP:fast visual pattern matching in image databases. Retrieved fromSPIEDigital Library: https://www.spiedigitaUibrary.org/conference-proceedings-of-spie/3022/l/ImageGREP-fast-visual-pattern-matching-in-image-databases/10.1117/12.263447.fuU?SSO=l